As filed with the Securities and Exchange Commission on March 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22492 MainGate Trust (Exact name of registrant as specified in charter) 6075 Poplar Ave., Suite 402 Memphis, TN 38119 (Address of principal executive offices) (Zip code) Geoffrey Mavar MainGate Trust 6075 Poplar Ave., Suite 402 Memphis, TN 38119 (Name and address of agent for service) (901) 537-1866 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2011 Item 1. Schedule of Investments. MainGate MLP Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2011 Shares Fair Value Master Limited Partnerships and Related Companies - United States - 83.9% (1) Crude/Refined Products Pipelines and Storage - 25.4% (1) Buckeye Partners, L.P. 30 $ Genesis Energy, L.P. 170 Holly Energy Partners, L.P. 35 Kinder Morgan Management, LLC (2) 30 Magellan Midstream Partners, L.P. 85 Plains All American Pipeline, L.P. 110 Sunoco Logistics Partners, L.P. 25 Natural Gas/Natural Gas Liquid Pipelines and Storage - 35.8% (1) El Paso Pipeline Partners, L.P. 130 Energy Transfer Equity, L.P. 145 Energy Transfer Partners, L.P. 35 Enterprise Products Partners, L.P. 180 Niska Gas Storage Partners LLC 100 ONEOK Partners, L.P. 45 Spectra Energy Partners, L.P. 60 Williams Partners, L.P. 150 Natural Gas Gathering/Processing - 20.6% (1) Copano Energy, LLC 220 Crosstex Energy, L.P. 60 Eagle Rock Energy Partners, L.P. 300 MarkWest Energy Partners, L.P. 45 Regency Energy Partners, L.P. 140 Targa Resources Partners, L.P. 85 Propane - 2.1% (1) Inergy, L.P. 50 Total Master Limited Partnerships and Related Companies (Cost $83,621) Common Stock - 14.7% (1) Crude/Refined Products Pipelines and Storage - 3.8% (1) Kinder Morgan, Inc. 125 Natural Gas Gathering/Processing - 10.9% (1) Crosstex Energy, Inc. 590 Targa Resources Corp. 150 Total Common Stock (Cost $14,584) Total Investments - 98.6% (1) (Cost $98,205) $ Assets in Excess of Other Liabilities - 1.4% (1) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Security distributions are paid-in-kind. Tax Basis The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows*: Cost of investments$98,205 Gross unrealized appreciation1,156 Gross unrealized depreciation (246) Net unrealized appreciation $910 *Because tax adjustments are calculated annually and the Fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2011 (Level 1) (Level 2) (Level 3) Equity Securities Master Limited Partnerships and Related Companies (a) $- $- Common Stock (a) Total Equity Securities - - Total $- $- (a) All other industry classifications are identified in the Schedule of Investments. Derivative Financial Instruments The Fund did not hold any derivative financial instruments as of February 28, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President & Chief Executive Officer and Treasurer & Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)MainGate Trust By (Signature and Title) /s/ Matthew G. Mead Matthew G. Mead, President & Chief Executive Officer DateMarch 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Matthew G. Mead Matthew G. Mead, President & Chief Executive Officer DateMarch 22, 2011 By (Signature and Title) /s/ Geoffrey P. Mavar Geoffrey P. Mavar, Treasurer& Chief Financial Officer DateMarch 23, 2011
